Exhibit 99.1 For additional information, contact: T. Heath Fountain Senior Vice President and Chief Financial Officer (229) 878-2055 HERITAGE FINANCIAL GROUP REPORTS THIRD QUARTER RESULTS ALBANY, Ga. (November 10, 2010) – Heritage Financial Group (NASDAQ: HBOS), the holding company for HeritageBank of the South, today announced financial results for the third quarter and nine months ended September 30, 2010.The Company reported a net loss of $443,000 or $0.04 per diluted share for the third quarter compared with a net loss of $467,000 or $0.05 per diluted share for the year-earlier quarter.For the first nine months of 2010, the Company's net income increased to $484,000 or $0.05 per diluted share compared with $83,000 or $0.01 per diluted share in the year-earlier period. As previously announced, results for the third quarter of 2010 included a one-time, noncash pre-tax charge of $1,000,000 to write-off an intangible asset related to the Company's expansion into Florida in 2006, which became impaired with the elimination of barriers to interstate branching as a result of the recent passage of the Dodd-Frank Wall Street Reform and Consumer Protection Act.Excluding this charge, net income for the third quarter of 2010 was $266,000 or $0.03 per diluted share, and net income for the first nine months of 2010 was $1,193,000 or $0.12 per diluted share (see reconciliation of net income and net income per diluted share to these non-GAAP amounts later in this release). Other financial highlights of the quarter included significant growth in loans and deposits, primarily reflecting the acquisition of eight branch locations during the past year, but also including follow-on organic growth in newly entered markets, particularly Statesboro, and the Bank's de novo entry into the Valdosta, Georgia, market. Commenting on the results, Leonard Dorminey, President and Chief Executive Officer of Heritage Financial Group, said, "We are pleased with our growth as we have successfully consolidated the branch acquisitions we made during the past year, seized the opportunity to enter Valdosta, and continued to build on those moves with organic loan and deposit growth.Additionally, we note that our net interest margin remained relatively stable in the third quarter.The economy continues to be somewhat uncertain and significant pressures remain on borrowers and real estate values.However, we believe the expansion of our branch footprint in Georgia and Florida, along with our ability to successfully extend our customer relationships in these new markets, enhances our future prospects and provides a solid foundation for our expansion efforts." Dorminey noted that in May the Bank completed the purchase of five Park Avenue Bank branches in Georgia.Early in the third quarter, the Bank also opened a branch in Valdosta, after attracting a seasoned and locally experienced team of commercial and retail bankers in that market.While the de novo branch in Valdosta added start-up expenses in the third quarter disproportionate to its revenues, it is seen as a strategically attractive addition to the Bank's presence in South Georgia. -MORE- HBOS Reports Third Quarter 2010 Results Page 2 November 10, 2010 Speaking to asset quality, Dorminey commented, "Although we witnessed an uptick in nonperforming loans in the third quarter on a linked-quarter basis, we believe we will not exceed the top reached in the third quarter last year, as we continue to work through and aggressively write-off problem loans.However, we recognize that the risk of deteriorating credit quality remains so long as unemployment remains high and until real estate values stabilize.As a result, credit costs likely will continue at elevated levels for at least the near term." Concluding, Dorminey added, "Although it was unfortunate that we were required to write-off our intangible asset because of recent legislative action in Congress, which clearly had an adverse effect on our third quarter results, we believe the fundamentals of our operations remain strong.We have expanded our branch footprint considerably over the past year, entering several attractive new markets, and we have built on those new-market entries with follow-on organic growth in both loans and deposits.We continue to absorb new start-up costs associated with this expansion; however, we expect to see growth in these markets, which should enhance our overall future prospects for revenue and earnings growth." At the end of the third quarter of 2010, Heritage Financial Group's capital levels remained significantly above the levels required to be considered "well-capitalized" under regulatory standards – the highest capital rating category a financial institution can achieve.The Company's total risk-based capital ratio at September 30, 2010, was 14.5%, significantly exceeding the required minimum of 10% to be considered a well-capitalized institution.The ratio of tangible common equity to total tangible assets was 9.0% as of September 30, 2010 (see reconciliation of GAAP and non-GAAP capital measures later in this release). As previously announced, Heritage Financial Group and its affiliates have adopted a plan to reorganize from a two-tier mutual holding company to a full stock holding company and will undertake a "second-step" offering of shares of the new holding company's common stock in subscription, community and syndicated offerings.A proxy statement has been mailed to shareholders and depositors, who will vote to approve the plan of conversion on November 23, 2010.The conversion and offering is expected to be completed in the fourth quarter, subject to shareholder, depositor and regulatory approvals.Keefe Bruyette & Woods will manage the subscription and community offerings and will serve as the sole book-running manager for the offering.Sterne Agee & Leach will serve as co-manager for the syndicated offering. Net interest income for the third quarter increased 38% to $5,106,000 from $3,706,000 in the same quarter last year, primarily reflecting a higher level of interest-earning assets as lower yields on interest-earning assets were offset by reduced rates on interest-bearing liabilities.The Company's net interest margin declined 18 basis points to 3.50% in the third quarter of 2010 from 3.68% in the year-earlier period due primarily to lower loan yields.On a linked-quarter basis, net interest margin decreased five basis points to 3.50% in the third quarter from 3.55% in the second quarter of 2010.Net interest income for the first nine months of 2010 increased 33% to $14,211,000 from $10,687,000 for the year-earlier period, again reflecting the impact of a higher level of interest-earning assets.The Company's net interest margin was 3.57% for the first nine months of 2010, reflecting an increase of 16 basis points from 3.41% in the comparable period last year. -MORE- HBOS Reports Third Quarter 2010 Results Page 3 November 10, 2010 Total nonperforming loans and nonperforming assets were $12,199,000 and $14,986,000, respectively, at September 30, 2010, up from $7,514,000 and $10,533,000, respectively, at June 30, 2010, but only slightly changed from $12,990,000 and $13,888,000, respectively, at September 30, 2009.Although nonperforming loans to total loans increased during the third quarter versus the second quarter of 2010, rising to 2.95% as of September 30, 2010, versus 1.93% at June 30, 2010, the relative amount of nonperforming loans declined significantly from 4.34% at September 30, 2009, primarily due to the growth in the loan portfolio from acquisition activity and internal growth.The increase in nonperforming loans during the quarter was primarily due to the addition of one relationship totaling $4.0 million.This loan is secured by various residential rental properties located in Southwest Georgia, and has been on the Bank's watch list since the first quarter of 2010 due to deteriorating cash flow.The Bank expects to restructure this loan during the fourth quarter, and believes it is adequately reserved at this time.Additionally, the Company has continued to reduce its exposure to acquisition, construction and development loans, with those declining to only 7% of its core portfolio at September 30, 2010, from 11% at the end of the third quarter of 2009.Net charge-offs to average outstanding loans in the total portfolio, on an annualized basis, were 0.45% for the third quarter of 2010 versus 0.48% for the second quarter of 2010 and 0.29% in the year-earlier period.Management believes that nonperforming assets and net charge-offs will likely remain at elevated levels, at least in the near term, because of the continued weakness in the economy. On a linked-quarter basis, the Company increased its provision for loan losses to $950,000 for the third quarter of 2010 from $650,000 in the second quarter of 2010 due primarily to the increase in nonperforming loans during the third quarter.However, the provision was down considerably from the $2,500,000 in the year-earlier quarter, primarily as a result of the significant decline in the relative amount of nonperforming loans versus total loans in the third quarter of 2010 compared with the year-earlier quarter.For the first nine months of 2010, the provision for loan losses was $2,100,000 versus $3,800,000 in the first nine months of 2009.At September 30, 2010, the allowance for loan losses represented 1.58% of total loans outstanding versus 1.55% of total loans outstanding at June 30, 2010, and 2.68% of total loans outstanding at September 30, 2009. Noninterest income increased 10% to $2,478,000 for the third quarter of 2010 from $2,244,000 in the year-earlier quarter, primarily reflecting increases in service charges, fees and commissions as well as mortgage origination fees, in part related to the Company's acquisition of eight branch offices during the past year.These increases were partially offset by a reduction in gains on sale of securities.Noninterest income for the first nine months of 2010 increased 5% to $6,245,000 from $5,928,000 in the year-earlier period, reflecting similar trends. Noninterest expense for the third quarter of 2010 increased 75% to $7,779,000 from $4,450,000 in the third quarter of 2009 and primarily reflected the addition of personnel and occupancy expenses associated with eight branch offices acquired during the past year, as well as those related to the opening of a de novo branch in Valdosta.In addition, the previously mentioned $1,000,000 impairment, as well as acquisition related data processing conversion expenses of $257,000, added to noninterest expense for the quarter.Noninterest expense for the nine months ended September 30, 2010, rose 39% to $18,508,000 compared with $13,307,000 for the year-earlier period.The Company's efficiency ratio was 102.57% and 90.48%, respectively, for the third quarter and nine months ended September 30, 2010, versus 74.79% and 80.09%, respectively, in the year-earlier period. -MORE- HBOS Reports Third Quarter 2010 Results Page 4 November 10, 2010 The Company's total assets at September 30, 2010, increased 45% to $683,324,000 from $470,458,000 at September 30, 2009.Gross loans were $413,980,000 at September 30, 2010, up 38% from $299,296,000 in the year-earlier quarter.Deposits rose 66% to $535,392,000 at September 30, 2010, from $322,311,000 at September 30, 2009.Total shareholders' equity was $63,085,000 at September 30, 2010, versus $62,823,000 at the end of the third quarter of 2009. Heritage Financial Group is the mid-tier holding company for HeritageBank of the South, a community-oriented bank serving primarily South Georgia and North Central Florida through 16 full-service banking offices.As of September 30, 2010, the Company reported total assets of approximately $683 million and total stockholders' equity of approximately $63 million.For more information about the Company, visit HeritageBank of the South on the Web at www.eheritagebank.com and see Investor Relations under About Us. Heritage, MHC, a mutual holding company formed in 2002, holds approximately 76% of the shares of Heritage Financial Group.The remaining 24% of Heritage Financial Group's shares are held by public stockholders. Except for historical information contained herein, the matters included in this news release and other information in the Company's filings with the Securities and Exchange Commission may contain certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and include this statement for purposes of these safe harbor provisions.Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the SEC. A registration statement relating to the securities being offered in the second-step offering of the Company has been filed with the SEC.This news release is not an offer to sell or the solicitation of an offer to buy common stock, which is made only pursuant to a prospectus, nor shall there be any sale of common stock in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the securities laws of any such state. -MORE- HBOS Reports Third Quarter 2010 Results Page 5 November 10, 2010 HERITAGE FINANCIAL GROUP Unaudited Reconciliation of Net Income to Adjusted Net Income (In thousands, except per share amounts) Third Quarter Ended September 30, Nine Months Ended September 30, Net income (loss)as reported $ ) $ ) $ $
